Citation Nr: 1542914	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

By way of background, the Veteran's claim for special monthly compensation based on loss of use of a creative organ to include erectile dysfunction was originally denied in a March 2010 rating decision.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence received within one year.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

In June 2011, the Veteran filed a claim for service connection for erectile dysfunction as secondary to his service-connected diabetes mellitus.  Though this claim is styled differently than that of entitlement to special monthly compensation based on loss of use of a creative organ, the Board recognizes that the Veteran is, in essence, seeking the same benefit.  Therefore, new and material evidence is needed to reopen the claim.  


FINDINGS OF FACT

1.  A March 2010 rating decision denied entitlement to service connection for loss of use of a creative organ to include erectile dysfunction; the Veteran was properly notified of the adverse outcome in a March 2010 letter and did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the March 2010 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for erectile dysfunction.

3.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that erectile dysfunction was caused by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The March 2010 rating decision denying the claim for service connection for loss of use of a creative organ including erectile dysfunction is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  The criteria to reopen the claim of service connection for erectile dysfunction are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2015).

3.  Service connection for erectile dysfunction secondary to diabetes mellitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision represents a complete grant of the benefit sought.  Therefore, no discussion of VA's duties to notify and assist is necessary.

New and Material Evidence

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (West 2014). 

The Veteran seeks to reopen his service connection claim for erectile dysfunction.  In March 2010, the Veteran's claim for loss of use of a creative organ to include erectile dysfunction was denied for lack of a nexus.  In the May 2012 examination report the examiner provided an opinion that addresses the etiology of the Veteran's erectile dysfunction.  This additional evidence contains information not previously considered and relates to an unestablished fact necessary to prove the claim.  As such, this evidence is both new and material, and the Board finds that reopening the claim is warranted.

Service Connection

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with erectile dysfunction.  See, e.g., May 2012 VA diabetes mellitus examination report.  The Board also notes that the evidence shows the Veteran has been diagnosed with diabetes mellitus.  See, e.g., January 2009 VA Rating Decision granting service connection for diabetes mellitus type II associated with herbicide exposure, effective August 2008.  Accordingly, the first two elements of secondary service connection are met.  

In the May 2012 VA examination report for diabetes mellitus, the examiner indicated that testosterone injections for hypogonadism are a likely source of the Veteran's erectile dysfunction.  However, he acknowledged that the Veteran's service-connected diabetes mellitus likely contributes to the condition as well.  The Board finds that this statement, when considered in context, makes it reasonably certain that the examiner is conceding a causative relationship between diabetes mellitus and the Veteran's erectile dysfunction.  Diabetes mellitus need not be the sole cause of the Veteran's erectile dysfunction in order for the nexus element of the service connection claim to be met; it suffices that diabetes mellitus is a contributing cause of the Veteran's erectile dysfunction.

Based on the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows the Veteran's erectile dysfunction is proximately due to or the result of his service-connected diabetes mellitus.   Accordingly, secondary service connection for erectile dysfunction is warranted.  



ORDER

New and material evidence having been received, the claim for service connection for erectile dysfunction is reopened. 

Service connection for erectile dysfunction is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


